Citation Nr: 0734904	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a claimed deviated 
nasal septum.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to a service-
connected breast disability.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
April 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision that 
inter alia denied service connection for deviated nasal 
septum and COPD, and granted service connection for 
degenerative joint disease of the lumbar spine, with an 
initial evaluation of 10 percent on May 15, 1997.  

As the evaluation assigned to the service-connected lumbar 
spine disability involves a request for higher initial rating 
following the grant of service connection, the Board has 
characterized the issue in light of Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
already service-connected).  

In January 2007, the veteran's representative submitted 
additional evidence, in the form of a letter from a VA 
physician, with a waiver of original RO jurisdiction and 
requesting permission to submit the evidence outside the 90 
day period specified in 38 C.F.R. § 1304.  

In February 2007, the Board notified the representative that 
the evidence had been accepted for inclusion in the file and 
would be considered by the Board.  

The Board's decisions regarding the claims of service 
connection are set forth hereinbelow.  

The issue of initial evaluation for the service-connected 
lumbar spine disability is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will advise 
the veteran when further action is required on her part.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran is not shown to have a deviated nasal septum 
that was manifested during service or that is due to trauma 
or other event of her period of active service.  

3.  The veteran had a chest trauma during military service, 
and is service-connected for two resultant breast 
disabilities: bilateral subcutaneous mastectomies with 
silicone implants with postoperative capsulostomies, ruptured 
implants with subsequent mastitis and chronic pain, 
disfigurement, and moderately severe functional loss, rated 
as no percent disabling; and, scars of the bilateral breasts, 
rated as 10 percent disabling.  

4.  The currently demonstrated COPD is not shown to be due to 
the in-service chest trauma or any other event or incident of 
the veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by a deviated nasal septum is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).   

2.  The veteran does not have a disability manifested by COPD 
due to disease or injury that was incurred in or aggravated 
by active service; nor is any proximately due to or the 
result of a service-connected disability. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.  

In December 2002, prior to the August 2003 rating decision on 
appeal, the RO sent the veteran a letter advising her that to 
establish entitlement to service connection for a disability, 
the evidence must show a current disability, an event in 
service, and a relationship between the claimed disability 
and military service.  The veteran had ample opportunity to 
respond prior to issuance of the rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims herein decided, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letter informed the veteran that VA would make reasonable 
efforts to help her get evidence necessary to support her 
claims.  The letter stated that VA would try to help her get 
such things as medical records, employment records, or 
records from other Federal agencies, and advised her that she 
must give VA enough information to enable VA to request the 
records from the person or agency having custody.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

The file does not show that the fourth content-of-notice 
requirement (a request by VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims) was expressly met.  

However, the Board finds that the veteran has been advised of 
the evidence required to support his claims and of the 
evidence of record; he was therefore constructively notified 
to submit any evidence in his possession not already of 
record.  There is accordingly no prejudice under Pelegrini.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the issuance of the Statement of the 
Case (SOC) in March 2005.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO did not expressly advise the veteran of the fourth and 
fifth Dingess elements (degree of disability, and effective 
date pertaining to the disability).  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess in regard to the claims for service connection herein 
decided.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims herein 
decided.  

The veteran's service medical record (SMR) and Social 
Security Administration (SSA) records are on file, as are 
medical records from those VA and non-VA medical providers 
that the veteran identified as having relevant records.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the claims are adjudicated.  

The veteran has been not been afforded VA medical examination 
specific to deviated septum and COPD for which she claims 
service connection; however, the Board finds that remand for 
medical examination is not required at this point.  (The 
Board has found that examination is necessary for the 
service-connected lumbar spine disability, and has remanded 
that issue for examination).

Medical examination is not required if the appellant has not 
presented a prima facie case for the benefit claimed.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam). In 
this case, the veteran has shown current deviated nasal 
septum, but there is no evidence of nasal trauma in service, 
so a prima facie case is not made on that issue.  

In regard to COPD, a VA physician has reviewed the evidence 
and concluded that COPD is not likely related to chest trauma 
in military service as the veteran contends.  As a medical 
opinion is already of record, it would be superfluous to 
remand at this point for another opinion.  

The veteran has also been advised of her right to appear and 
offer testimony at a hearing before the RO's hearing officer 
and/or before the Board, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  


Service connection for deviated nasal septum

A deviated nasal septum may be congenital or traumatic.  
Service connection is available only for traumatic 
deviations.  See 38 C.F.R. § 4.97 (schedule of ratings for 
respiratory disorders), Diagnostic Code (DC) 6502 (deviation 
of nasal septum, traumatic only).  

If congenital, service connection may be warranted only if 
the defect is subject to a superimposed injury or disease 
related to military service.  VAOPGCPREC 82-90 (July 18, 
1990).  

The SMR include no mention of a deviated nasal septum or 
facial trauma. The veteran's separation physical examination 
in June 1978 shows that the nose, sinuses, and mouth and 
throat were "normal."  

The post-service medical records include an inpatient 
treatment report dated in June 1979 relating to a breast 
operation at Brooke Army Medical Center, where the 
preoperative physical examination noted a deviated nasal 
septum to the left, with thick and bulky tip and excessive 
nasal projection.  

The veteran filed a claim in April 1996 when she asserted 
that a physician had wanted to operate on her nose during 
active duty because the dust and climate were causing 
breathing problems, but the operation was not performed.  

The veteran had a VA medical examination in April 2003 when 
she reported a history of deviated septum and associated 
breathing problems since an accident in service that caused 
her breast implants to rupture.  The examiner noted a 
deviated nasal septum to the right.  

The recent VA treatment records include on the veteran's 
problem list "chronic airway obstruction, not elsewhere 
classified" that may refer to the veteran's history of 
deviated nasal septum.  However, there is no notation of any 
complaint of, or treatment for, a deviated septum 
specifically, or the etiology thereof.  

The veteran has shown that she has a deviated nasal septum, 
although the evidence conflicts as to whether the deviation 
is to the left or to the right.  Accordingly, the first 
element of service connection - medical evidence of a current 
disorder - is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is no medical evidence that the veteran's 
deviated septum became manifest during military service or 
that it is a result of any disease or injury during service.  

The veteran asserts that her deviated septum was present 
during military service.  The Board notes that lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, supra.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case, the Board notes that, not only is there an 
absence of medical evidence showing any deviated septum or 
facial trauma during military service, but the veteran's 
assertion is contradicted by her discharge physical 
examination in which her face, nose and mouth were all 
clinically evaluated as "normal."  Accordingly, the 
veteran's assertion is inconsistent with actual evidence of 
record and is assigned low credibility.  

The veteran asserts that she was offered corrective surgery 
in service, but this is not corroborated by any treatment 
note in SMR.  The Board notes that hearsay medical evidence 
does not constitute competent medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 
(1993).  ("What a physician said, and the layman's account 
of what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence."  Robinette, 8 
Vet. App. at 77 (1995)).  

Based on the evidence and analysis above, the Board finds 
that the criteria for service connection for a deviated nasal 
septum are not met.  Accordingly, the claim must be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As the preponderance of the evidence is against this claim 
the benefit-of-the-doubt rule does not apply.  Gilbert, id; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


Service connection for COPD

The SMR show that the veteran was treated for post-surgery 
cough in June 1975 during service.  She was treated for chest 
cold and bronchitis in August 1975 and for bronchitis in 
December 1975.  She was treated in December 1976 for chest 
cold, assessed as having a possible upper respiratory 
infection.  She was treated in February 1977 for chest pain 
assessed as bronchitis.  She was treated in June 1977 for a 
viral upper respiratory infection with history of smoking, as 
well as bronchitis and wheezing, and in July 1977 for an 
upper respiratory infection (with notation to the veteran to 
stop smoking).  

However, the veteran's separation physical examination in 
June 1978 shows the only abnormality of the lungs as 
bilateral breast implants.  The Board accordingly finds that 
there is no evidence showing that the veteran had a chronic 
pulmonary disorder at the time of her discharge from service, 
or that the upper respiratory infections for which she was 
intermittently treated in service were anything other than 
acute and transitory.  

The veteran filed a claim in April 1996 and asserted that she 
had developed breathing problems that she felt were directly 
related to a chest injury in service that ruptured her breast 
implants.  

The veteran presented to an unidentified non-VA provider in 
July 1999 and December 1999 complaining of cough and head 
cold symptoms.  The clinician's impression was that of 
bronchitis, rhinitis and tobacco use.  The chest X-ray 
studies at East Alabama Medical Center in July 1999 and 
December 1999 were unremarkable.  

The veteran had a VA examination in January 2001 that noted 
no active problems of record, specifically including no COPD.  
The examination of the lungs showed no current abnormality.  

The veteran had a chest X-ray study at East Montgomery 
Imaging Center in August 2002 in which the heart, lungs and 
bony thorax were within normal limits.

The private (non-VA) medical treatment notes by an 
unidentified provider dated in August 2002 show that the 
veteran presented with chest congestion and cold symptoms.  
The veteran reported a 30-year history of smoking one pack 
per day.  The clinical impression was that of probable 
pneumonia versus bronchitis, as well as tobacco abuse.  After 
10 days of treatment the impression was "resolving 
bronchitis" and the veteran was again encouraged to stop 
smoking.  

A treatment note by VA Women's Wellness Center in January 
2003 notes an impression of shortness of breath and tobacco 
use.  

The veteran had a VA pulmonary function test in February 2003 
that showed an impression of moderate COPD.  The VA Women's 
Wellness Center contacted the veteran by telephone to notify 
her of the results and urge her to discontinue the use of 
cigarettes.  

The veteran had a VA medical examination in April 2003 when 
she reported being on oral inhalers for her breathing 
problems.  She reported treatment for bronchitis in 1982.  
The examiner noted that the VA pulmonary function test had 
shown current moderate COPD.  

The file was reviewed by a VA physician in July 2003.  The 
reviewer noted that the chest trauma in service did not 
result in any problems of the chest plate, pneumothorax, 
atelectasis or inflammation of the lungs; instead, the pain 
the veteran noted was due to underlying fibrocystic disease 
and breast implants.  The reviewer concluded that it was less 
likely than not that the abnormal pulmonary function test was 
due to the chest trauma in service.  

The subsequent VA treatment notes through March 2005 show 
COPD as an active problem, but provide no evidence regarding 
the etiology of the COPD.  

The Board finds as to this matter that the criteria for 
direct service connection for COPD are not met.  The veteran 
has diagnosed current COPD, so the first element is 
satisfied.  However, there is no evidence of a chronic 
respiratory disorder at the time of discharge from service, 
and no medical evidence of a relationship between the current 
COPD and any event or incident in military service.  

The Board notes that service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  "Symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson, 
id.).  

Lay evidence of symptomatology is pertinent to a claim for 
service connection, if corroborated by medical evidence.  
Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (emphasis 
added).  

In this case, there is simply no corroborating medical 
evidence that the veteran had a chronic respiratory disease 
until COPD was diagnosed in April 2003, more than 20 years 
after discharge from service.  

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board finds that the 
passage of years between discharge and diagnosis is actual 
evidence against direct service connection.  

The veteran has argued that her claimed current respiratory 
disorder is due to the same chest trauma that resulted in her 
current service-connected breast disabilities.  A disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  

As noted above, to prevail on the issue of secondary service 
causation, the record must show (1) evidence of a current 
disability, (2) evidence of a service-connected disability, 
and (3) medical nexus evidence establishing a connection 
between the current disability and the service-connected 
disability.  Wallin, 11 Vet. App. at 512.  

The record shows that the veteran has current COPD and two 
service-connected breast disabilities.  Accordingly, the 
first two elements of secondary service connection are met.  

The veteran does not contend, and medical evidence does not 
show, that the COPD is secondary to the service-connected 
breast disabilities per se.  Rather, the veteran believes 
that her current COPD is due to the chest trauma that 
resulted in her breast disabilities.  

A layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997); Espiritu, 2 Vet. App. 
492; Bostain v. West, 11 Vet. App. 124, 127 (1998).  Instead, 
it is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  

In this case a VA physician reviewed the file and stated that 
is less likely than not that the veteran's COPD is due to 
chest trauma in service.  The findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Based on the evidence and analysis, the Board finds that the 
criteria for service connection for COPD, to include as 
secondary to the service-connected breast disabilities, are 
not met.  Accordingly, the claim must be denied.  

In adjudicating this issue the Board has considered the 
benefit-of-the-doubt rule.  However, as the preponderance of 
the evidence is against this claim the benefit-of-the-doubt 
rule does not apply.  Gilbert, 1 Vet. App. at 55;  Ortiz, 274 
F.3d 1361.



ORDER

Service connection for a deviated nasal septum is denied.  

Service connection for COPD is denied.  



REMAND

The Board finds that appellate adjudication of the issues of 
initial evaluation of the service-connected lumbar spine 
disorder must be deferred until further development is 
accomplished.  

The veteran's last VA medical examination of the spine was 
performed in April 2003.  In January 2007, the Board received 
a letter written by a VA physician in August 2005 asserting 
that the veteran currently had "chronic, severe, disabling 
back pain."   This may represent an increase in severity 
since the April 2003 examination.  

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

The Board accordingly finds that the veteran should be 
afforded a new VA examination at this point to determine the 
current severity of her disability.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated above, the RO should also give her the opportunity 
to present any additional information and/or evidence 
pertinent to the claim on appeal that is not already of 
record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in her possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
severity of her service-connected lumbar 
spine disability.  

The RO's letter should invite the veteran 
to furnish all evidence in her 
possession, and identify what evidence is 
ultimately her responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by her, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
not already of record.  

3.  The veteran should be scheduled for 
VA examination to determine the current 
severity of the service-connected low 
back disability. The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

The VA examiner should report the 
severity of the veteran's degenerative 
joint disease of the lumbar spine.  All 
appropriate diagnostics should be 
performed, and clinical observations 
should be reported in detail.  The 
examiner's report should provide medical 
findings conforming to the rating 
criteria (see 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries 
of the Spine).  Massey v. Brown, 7 Vet. 
App. 204 (1994).  

Specifically, the examiner should record 
range-of-motion measurements and should 
also note any additional limitation of 
motion or function due to pain, fatigue, 
incoordination or fatigability.  

4.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
in light of all pertinent evidence and 
legal authority, to include entitlement 
to "staged rating" as appropriate.  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and her representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


